Citation Nr: 0835711	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for left testicular 
atrophy as a residual of epididymitis.

2.  Entitlement to service connection for a depressive 
disorder, not otherwise specified, secondary to the veteran's 
service-connected left testicular atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March and July 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied entitlement to 
the benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Wichita, Kansas in 
November 2007 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran exhibits complete atrophy of the left 
testicle secondary to an in-service occurrence of 
epididymitis.  The evidence does not show complete atrophy of 
the right testicle.

2.   The veteran was diagnosed with depressive disorder, not 
otherwise specified approximately 49 years after military 
service.  The medical evidence does not establish that the 
veteran's mental condition was proximately caused by the 
veteran's service-connected left testicular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left testicular 
atrophy are not met at any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.115b, Diagnostic Code 7523 
(2007).

2.  The veteran's depressive disorder is not proximately 
caused by his service-connected left testicle atrophy, nor 
does the evidence show that it is attributable to military 
service in any other way.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2005, March 2006, and 
April 2006 the agency of original jurisdiction (AOJ) provided 
notice to the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  The AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased rating for testicular atrophy, and 
for service connection for depression secondary to the 
testicular atrophy.  This notice also described information 
and evidence that VA would seek to provide, and information 
and evidence that the veteran was expected to provide.  

Pertaining to the claim for an increased rating, the November 
2005 notice specifically explained that the veteran must show 
that his disability had increased in severity.  The AOJ 
described the types of evidence that VA would consider in 
making this determination, such as statements from VA or 
private physicians, records from the Social Security 
Administration, medical records from state or local 
governments, or statements by current or former employers.  
The veteran was further notified that lay statements 
regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  The veteran specifically described his belief 
that the atrophied testicle had made him sterile and the 
emotional difficulties he experienced, particularly when 
surrounded by other person's children and grandchildren.  
See, e.g., VA examination, January 2007.  Thus, while the 
notice did not explicitly ask for the effect that the 
worsening has on his employment and daily life, the veteran 
provided that information during the course of the appeal.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the November 2005 notice letter was deficient in 
providing the veteran with at least general notice of the 
rating criteria by which his disability is rated, such 
information was provided in the March 2006 rating decision.  
The claims were then readjudicated on all the evidence in the 
November 2006 statement of the case.  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the essential fairness of the 
decision is undisturbed.  

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March and April 2006.  This 
notice was delivered prior to the initial denial of the 
service connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In all, the duty to notify has been 
met.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  The veteran has been medically evaluated in 
conjunction with this claim.  All identified and available 
treatment records have been secured.  

The veteran's complete service treatment records are 
unavailable, having apparently been destroyed in the fire at 
the National Personnel Records Center (NPRC) in 1973.  Under 
such circumstances, VA has a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service treatment records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, the information 
of record indicates that efforts to obtain some service 
treatment records were successful.  Particularly, the RO 
contacted NPRC to obtain Morning Reports and medical 
treatment records in the custody of the Office of the Surgeon 
General (SGO).  The copies of the Morning Reports have been 
associated with the claims file.  With consideration of the 
facts set forth above, and in light of the apparent 
unavailability of portions of the service treatment records, 
the Board is satisfied that its duty has been met and that 
reasonable efforts to reconstruct the veteran's service 
records have been made.  The duty to assist has been 
fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for his service-
connected left testicular atrophy, currently evaluated as 
noncompensably disabling.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, where the veteran's 
symptomatology appears to have been consistent throughout the 
appellate period, staged ratings are unnecessary.  

Service connection was established for left testicular 
atrophy as a residual of epididymitis by rating decision in 
August 1997 and was evaluated as noncompensably disabling 
under DC 7525-7523.   Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  As the veteran was 
diagnosed with epididymitis in service, the RO utilized the 
primary DC 7525 for epididymo-orchitis.  There is no specific 
rating associated with this code, but it in turn directs the 
rater to rate the condition as a urinary tract infection or 
in accordance with code sections appropriate for tubercular 
infections.  However, DC 7525 specifically relates only to a 
chronic inflammation.  38 C.F.R. § 4.115 (2007).  As this 
veteran experienced only a single acute inflammation in 
service, but which has resulted in service-connected 
testicular atrophy secondary to that condition, the 
additional diagnostic code for testicular atrophy, DC 7523, 
is assigned as the basis for the rating.  

Under the rating criteria for DC 7523, relating to complete 
testicular atrophy, a noncompensable rating is assigned for 
one testicle and a 20 percent rating is assigned for both 
testicles.  38 C.F.R. § 4.115b (2007).  A footnote also 
establishes that under this section, special monthly 
compensation for loss of a creative organ may be warranted 
under 38 C.F.R. § 3.350.  A review of the record reveals that 
this veteran has been granted special monthly compensation on 
this basis effective since September 1992.  As this special 
statutory award is already in effect, the Board will now 
address whether a higher evaluation is warranted on a 
schedular basis under DC 7523.

As previously stated, this diagnostic code presents only two 
available ratings, for complete testicular atrophy of either 
one or both testicles.  38 C.F.R. § 4.115b (DC 7523) (2007).  
This veteran has been diagnosed with complete left testicular 
atrophy.  VA exam, February 2006.  While this veteran has 
been diagnosed with mild right testicular atrophy, the right 
testicular atrophy is not complete, nor does the veteran 
contend that it is attributable to military service.  Id.  
The complete atrophy of one testicle warrants a 
noncompensable rating.  There is no greater evaluation 
available for atrophy of a single testicle.   

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1).  

In this case, there has been no assertion or showing by the 
appellant that his service-connected testicular atrophy has 
necessitated frequent periods of hospitalization, interfered 
with his employability, or has been subject to medical 
treatment in any way.  The evidence of record simply does not 
support a conclusion that any such impairment is beyond that 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the 
absence of the factors set forth above, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the veteran's left testicular atrophy has not been 
shown to have increased in severity or worsened since the 
initial noncompensable rating was established.  A higher 
rating under the applicable diagnostic code is only available 
if both testicles have completely atrophied.  Such is not the 
case here.  

The Board acknowledges the veteran's contention that he has 
not adequately been compensated by VA for his childless 
state.  However, as previously discussed, the right testicle 
has not been shown to have been affected in any way by the 
in-service epididymitis, or damaged in any other way 
attributable to military service.  Furthermore, there is no 
evidence that the veteran sought treatment for or was 
otherwise diagnosed with infertility prior to the advanced 
age of 71.  See VA outpatient medical record, May 2006.  
Thus, the veteran's current infertility has not been shown to 
be attributable to military service.  

While VA acknowledges the difficulties inherent in the loss 
of any creative organ, this is the precise reason for 
entitlement to special monthly compensation for such a loss.  
Special monthly compensation has already been awarded and in 
effect for many years for the veteran's condition.  No higher 
rating is available for a single atrophied testicle.  Thus, a 
compensable rating for the veteran's service-connected 
atrophied left testicle is not warranted.  

Secondary Service Connection

The veteran seeks service connection for depression, which he 
contends is secondary to his service-connected left 
testicular atrophy.  Secondary service connection may be 
granted for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  With regard to the matter of establishing 
service connection for a disability on a secondary basis, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there must be evidence sufficient to show that 
a current disability exists and that the current disability 
was either caused or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The veteran was provisionally diagnosed with depression in 
January 2006.  See VA mental health assessment.  At that time 
he presented for a VA mental health assessment through self 
referral.  He reported never being seen by a psychiatrist and 
was not taking any psychotropic medication.  He stated that 
he felt a little depressed and was having trouble sleeping 
because he never had children of his own.  Id.  The diagnosis 
of depression was subsequently confirmed and the veteran was 
prescribed trial medication for the condition.  VA outpatient 
mental health note dated February 2006.  As such, the 
veteran's depression is found to constitute a current 
disability.  

As there is no evidence of, nor does the veteran contend, 
that depression was incurred in or aggravated by military 
service on a direct basis, direct service connection is not 
warranted.  Instead, the Board will now address whether, as 
claimed, the veteran's depression is a result of his service-
connected left testicular atrophy.  

The veteran asserts that the military is to blame for his 
lack of children because they did not provide fertility 
testing subsequent to his in-service epididymitis.  See, 
e.g., Veteran's statements, August 2007 & July 2006; VA 
treatment note dated April 19, 2006.  While semen testing in 
June 2006 showed that this 71 year old veteran was infertile, 
there is no medical evidence that attributes his infertility 
to his service-connected left testicular atrophy, or to his 
in-service occurrence of epididymitis.  
The veteran declined treatment for his infertility at the 
time, desiring only that it be documented for the record.  
See VA outpatient treatment, June & July 2006.  Of further 
note, there is no evidence of, nor does the veteran contend, 
that he sought treatment for infertility at any point during 
his adult life.  See VA examination, January 2007.  

The absence of complaint of fertility problems before the 
veteran reached his present advanced age is evidence that 
supports the examiner's finding that his depression is most 
directly related to "coming to terms with aging," rather 
than his depression occurring due to his in-service 
epididymitis or his service-connected left testicular 
atrophy.  Id.  

The injury was left testicular atrophy, a residual 
of epididymitis and it is not known if he was 
infertile during the majority of his adult life as 
statistics indicate that the majority of men are 
able to father children even with the loss of a 
testicle.  His infertility may have been due to 
something in his mates or some other difficulty, it 
is not known.  Therefore, it is this examiner's 
opinion that there cannot be a clear connection 
between his left testicular atrophy and his 
depression today.  Id. 

Indeed, the veteran's primary complaint is that he feels sad 
when his wife's children and other family come to visit.  In 
the examiners opinion as to etiology, she also states that a 
portion of the veteran's depression is due to the veteran's 
grief over his brother's death.  The examiner specifically 
concludes that the veteran's sadness is from his lack of 
children, not from his service-connected disability.  Id.  

Furthermore, the medical treatise information twice submitted 
by the veteran in support of his claim, shows that 
infertility due to epididymitis is rare.  A document 
purportedly from the American Urological Association notes 
that "after an episode of acute epididymitis or epididymo-
orchitits there can rarely be blockage of the epididymis, 
which would reduce delivery of sperm from that testicle.  In 
any of these cases, if the other testicle is unaffected then 
most men are able to father a child normally."  An online 
resource from the Mayo Clinic states that epididymitis may 
eventually cause shrinkage of the affected testicle (atrophy) 
but that impaired fertility is rare.  

In any event, the veteran's depression, while apparently 
related to the fact that he has no children at this point in 
his life, is not shown to be proximately caused by his 
service-connected left testicular atrophy, a residual of his 
in-service epididymitis.  The medical evidence does not show 
that the veteran is infertile due to his service-connected 
condition, and as such, the veteran's depression is not 
attributable to his military service.  

As an aside, the Board notes that this veteran also describes 
experiencing symptoms of erectile dysfunction.  However, he 
has declined medication or other treatment for the condition.  
See VA treatment note dated May 5, 2006.  Furthermore, the 
veteran already receives special monthly compensation for the 
loss of a creative organ.  Erectile dysfunction has not been 
shown to be caused by the veteran's left testicular atrophy, 
nor does he claim that his depression is related to his 
erectile dysfunction.  



As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for depression is not warranted.
   

ORDER

A compensable rating for left testicular atrophy as a 
residual of epididymitis is denied.

Service connection for a depressive disorder, not otherwise 
specified, secondary to the veteran's service-connected left 
testicular atrophy is denied.  


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


